Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is responsive to preliminary amendment filed 12/09/2021.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Status
3.	Claims 9-10 have been amended and claim 8 has currently been cancelled.


Allowable Subject Matter
4.	Claims 1-7 are allowable. The following is an examiner' s statement of reasons for allowance: 
Upon an extensive prior art search and review, the examiner was unable to explicitly find prior art teaching a list of triples corresponding to a first microservice according to the first microservice, wherein the list of triples corresponding to the first microservice includes at least one triple, in light of determining that each triple includes a visiting party of the microservice, a visited party of the microservice, and an access port, and the visiting party of the microservice of each triple included in the list of triples corresponding to the first microservice is the first microservice; and determining an access policy of the first microservice instance according to the list of triples corresponding to the first microservice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/09/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 USC 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding the claimed computer device of claim 9 and the non-transitory computer readable medium of claim 10, the claim language is not structured in a way that explicitly claims dependency on claim 1. Each claimed contains a preamble that is indicative of an independent claim, but concludes in a fashion that is not clear or explicitly indicative of whether or not each claim is an independent or a dependent claim, as it is not proper for an independent claim to depend on another independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221212